Case 2:20-cv-01940-FMO-KS Document 11 Filed 05/12/20 Page 1 of 2 Page ID #:55




  1
  2
  3
  4
  5
  6
                                                             JS-6
  7
  8
  9                      UNITED STATES DISTRICT COURT

 10                     CENTRAL DISTRICT OF CALIFORNIA

 11
 12 NAZIK BLKHOYAN                           Case No. 2:20-cv-01940-FMO-KS

 13          Plaintiff,
                                             Hon. Judge Fernando M. Olguin
 14           v.

 15                                          ORDER RE JOINT STIPULATION
                                             [10] FOR DISMISSAL WITH
 16 RALPH LAUREN CORPORATION, et             PREJUDICE
    al.,
 17
            Defendants.
 18
                                             Action Filed:          01/23/2020
 19                                          Trial Date:            None Set

 20
 21
 22
 23
 24
 25
 26
 27
 28
      2                      [PROPOSED] ORDER RE JOINT STIPULATION FOR DISMISSAL
                             WITH PREJUDICE
      R   R
Case 2:20-cv-01940-FMO-KS Document 11 Filed 05/12/20 Page 2 of 2 Page ID #:56




  1               Pursuant to the parties’ “Joint Stipulation for Dismissal with Prejudice,” and
  2 good cause appearing therefore, IT IS HEREBY ORDERED that the above-
  3 captioned action is hereby dismissed in its entirety with prejudice. Each party shall
  4 bear his or its own costs and attorney’s fees.
  5
  6
      IT IS SO ORDERED
  7
  8
              Dated: May 12, 2020                    ____________/s/____________________
  9
                                                     Honorable Fernando M. Olguin
 10                                                  United States District Judge
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      2                               [PROPOSED] ORDER RE JOINT STIPULATION FOR DISMISSAL
                                      WITH PREJUDICE
      R   R
